[Cite as Krusling v. Ohio Bd. of Pharmacy, 2012-Ohio-5356.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                         CLERMONT COUNTY




MICHAEL R. KRUSLING,                                   :

        Plaintiff-Appellant,                           :      CASE NO. CA2012-03-023

                                                       :           OPINION
   - vs -                                                           11/19/2012
                                                       :

OHIO BOARD OF PHARMACY,                                :

        Defendant-Appellee.                            :



       CIVIL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                           Case No. 2011 CVF 0649



Graff & McGovern, James M. McGovern, 604 East Rich Street, Columbus, Ohio 43215, for
plaintiff-appellant

R. Michael DeWine, Ohio Attorney General, Sean M. Culley, Health & Human Services
Section, 30 East Broad Street, 26th Floor, Columbus, Ohio 43215, for defendant-appellee



        RINGLAND, J.

        {¶ 1} Appellant, Michael R. Krusling, appeals from a decision in the Clermont County

Court of Common Pleas affirming a decision of the Ohio State Board of Pharmacy

("Pharmacy Board") revoking his license to practice pharmacy. For the reasons outlined

below, we affirm.

        {¶ 2} Krusling is a pharmacist at an independent pharmacy in Batavia, Ohio, and has
                                                                   Clermont CA2012-03-023

been licensed to practice pharmacy in Ohio for approximately four decades. The Pharmacy

Board is the regulating body for pharmacists in Ohio. On August 6, 2010, the Pharmacy

Board issued a Notice of Opportunity for Hearing to Krusling stating that it was determining

whether to take action against his pharmacy license. The notice alleged, among other things,

that he knowingly sold controlled substances not authorized by a prescriber, knowingly

possessed false or forged prescriptions, misbranded drugs, and failed to keep accurate

records. The 16-page notice included specific instances where Krusling allegedly committed

prohibited conduct.

      {¶ 3} In addition, the notice provided a list of possible sanctions for these offenses as

outlined in R.C. 4729.16, which states that the Pharmacy Board:

             after notice and hearing in accordance with Chapter 119. of the
             Revised Code, may revoke, suspend, limit, place on probation,
             or refuse to grant or renew an identification card, or may impose
             a monetary penalty or forfeiture * * * .

Krusling responded to the notice by obtaining counsel and requesting a hearing.

      {¶ 4} At a hearing held on March 9, 2011, Krusling testified and introduced evidence

on his behalf. Following the hearing, the Pharmacy Board concluded that Krusling had

committed gross immorality, dishonesty and/or unprofessional conduct in the practice of

pharmacy, and willfully violated the drug offenses chapter of the Revised Code, all on

numerous occasions. Additionally, the Pharmacy Board found that Krusling permitted

someone other than a pharmacist or pharmacy intern to practice pharmacy. As a result, the

Pharmacy Board revoked Krusling's pharmacy license. The Pharmacy Board's decision

states that it "hereby revokes permanently" Krusling's pharmacy license.

      {¶ 5} Krusling appealed the Pharmacy Board's decision to the Clermont County Court

of Common Pleas, arguing that he was not notified in the Notice of Opportunity for Hearing

that his pharmacy license was subject to permanent revocation. As a consequence, Krusling


                                             -2-
                                                                  Clermont CA2012-03-023

alleged that his due process rights were violated. Nevertheless, the common pleas court

found that the notice complied with the Revised Code section governing notice requirements

for administrative proceedings, R.C. 119.07, and that the notice also complied with due

process. It is from this decision in the common pleas court that Krusling appeals, and raises

one assignment of error for review.

       {¶ 6} Assignment of Error No. 1:

       {¶ 7} THE COMMON PLEAS COURT ERRED BY AFFIRMING THE PHARMACY

BOARD ORDER BECAUSE THE BOARD VIOLATED [KRUSLING'S] DUE PROCESS

RIGHTS BY FAILING TO NOTIFY HIM IN ADVANCE OF THE ADJUDICATION PROCESS

THAT IT MAY PERMANENTLY REVOKE HIS OHIO PHARMACIST LICENSE.

       {¶ 8} On appeal, Krusling's sole argument is that that the Pharmacy Board violated

his due process rights because it did not inform him that a possible disciplinary action was

the permanent revocation of his pharmacy license. We disagree.

       {¶ 9} "A court of common pleas may affirm an administrative agency's determination

if it is 'supported by reliable, probative, and substantial evidence and is in accordance with

law.'" Bateson v. Ohio Dept. of Job & Family Servs., 12th Dist. No. CA2003-09-093, 2004-

Ohio-6247, ¶ 7, quoting R.C. 119.12. The review of an appellate court is more limited.

Bateson at ¶ 7. Typically, the proper standard of review is whether the common pleas court

abused its discretion in finding that the decision of the administrative agency was supported

by reliable, probative, and substantial evidence. Pons v. Ohio State Med. Bd., 66 Ohio St.3d

619, 621 (1993). Issues relating to constitutionality and procedural due process arising from

an agency's action, however, fall under a less deferential standard of review than the abuse-

of-discretion standard, as they are questions of law. Crawford-Cole v. Lucas Cty. Dept. of

Job & Family Servs., 6th Dist. No. L-11-1177, 2012-Ohio-3506, ¶ 12. Questions of law are

subject to a de novo standard of review by an appellate court. Bateson at ¶ 7.
                                             -3-
                                                                    Clermont CA2012-03-023

       {¶ 10} Before discussing due process, we will first analyze the meaning of the term

"revoke" in the context of proceedings before the Pharmacy Board. Krusling contends that

the Ohio Supreme Court in State v. White, 29 Ohio St.3d 39 (1987), implied that revocation

may not always mean a permanent revocation without the option to reapply for a license.

While this may be true, the Ohio Supreme Court in White found that "revoke" can mean

"permanently revoke." Furthermore, it is clear that "revoke" means "permanently revoke" in

the context of proceedings before the Pharmacy Board.

       {¶ 11} The Ohio Supreme Court in White addressed whether a defendant's driver's

license may be permanently revoked.         The statute at issue allowed the trial court to

"suspend" or "revoke" a defendant's driver's license. Id. at 40. Despite failing to use the term

"permanent" in conjunction with the term "revoke," the Ohio Supreme Court found that the

statute allowed for permanent revocation. Id. at 40-41. In reaching this conclusion, the Ohio

Supreme Court stated that the use of both the terms "suspend" and "revoke" imply that these

terms are not synonymous. Id. at 40. The Ohio Supreme Court stated that the common,

everyday meaning of "revocation" is "a permanent taking without the expectation of

reinstatement." Id. at 40. While in some contexts a statute may imply that revocation is not

to be permanent, this was not the case regarding the applicable statute in White regarding

driver's licenses. Id. at 40-41.

       {¶ 12} In the context of Pharmacy Board proceedings, "revoke" is clearly defined as

being permanent. The Pharmacy Board utilized its rulemaking function pursuant to R.C.

4729.26 to promulgate a rule to define "revoke." Revoke is defined in Ohio Adm.Code 4729-

9-01(E) as meaning "to take action against a license rendering such license void and such

license may not be reissued." This section further states that "'[r]evoke' is an action that is

permanent against the license and licensee." Ohio Adm.Code 4729-9-01(E).                "[Ohio]

Adm.Code 4729-9-01(E) specifically provides that the [P]harmacy [B]oard can forever bar a
                                              -4-
                                                                     Clermont CA2012-03-023

person from holding a pharmacy license after revocation." Richter v. State Med. Bd. of Ohio,

161 Ohio App.3d 606, 2005-Ohio-2995, ¶ 13 (10th Dist.). Additionally, the Pharmacy Board

"does not need to specify in its order that its revocation of a pharmacy license is permanent,

as Ohio Adm.Code 4729-9-01(E) has already done so." Poignon v. Ohio Bd. of Pharmacy,

10th Dist. No.03AP-178, 2004-Ohio-2709, ¶ 7.             Consequently, the term "revoke" is

unambiguous in the context of proceedings before the Pharmacy Board. "Revoke" means

"permanently revoke" and is applicable to both the specific license number and the licensee.

       {¶ 13} Now we will address whether Krusling was denied due process. To comply with

due process, at a minimum, notice and an opportunity for a hearing are necessary. Mullane

v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 313, 70 S.Ct. 652 (1950). "'An elementary

and fundamental requirement of due process in any proceeding which is to be accorded

finality is notice reasonably calculated, under all the circumstances, to apprise interested

parties of the pendency of the action and afford them an opportunity to present their

objections.'" Gross v. State Med. Bd. of Ohio, 10th Dist. No. 08AP-437, 2008-Ohio-6826, ¶

21, quoting Mullane at 314. Additionally, due process "embodies the concept of fundamental

fairness." Sohi v. Ohio State Dental Bd., 130 Ohio App.3d 414, 422 (4th Dist.1998). The

concept is "flexible" and "calls for such procedural safeguards as the particular situation

demands." LTV Steel Co. v. Indus. Comm., 140 Ohio App.3d 680, 688 (10th Dist.2000);

Morrissey v. Brewer, 408 U.S. 471, 481, 92 S.Ct. 2593 (1972).

       {¶ 14} "[D]ue process requires that an individual receive fair notice of the precise

nature of the charges that will be raised at a disciplinary hearing." Griffin v. State Med. Bd. of

Ohio, 10th Dist. No.11AP-174, 2011-Ohio-6089, ¶ 22. Furthermore, ignorance of the law

does not amount to a lack of notice. State v. Smith, 3d Dist. No.5-07-23, 2008-Ohio-4778, ¶

18. See State v. Parker, 68 Ohio St.3d 283, 286 (1994). Regarding the right to a hearing,

due process "includes the right to appear at the hearing prepared to defend oneself through
                                               -5-
                                                                    Clermont CA2012-03-023

testimony, evidence, or argument against the charges brought." Griffin at ¶ 22.

       {¶ 15} Ohio courts have utilized the test articulated in Mathews v. Eldridge, 424 U.S.

319, 96 S.Ct. 893 (1976), to analyze whether due process is satisfied in an administrative

context. Carothers v. Ohio Bd. of Speech-Language Pathology & Audiology, 11th Dist.

No.2004-G-2559, 2004-Ohio-6695; LTV Steel. LTV Steel states:

              Under that test, the court must weigh the following three factors
              to determine whether the process granted in the administrative
              proceeding is constitutionally adequate (1) the private interest at
              stake, (2) the risk of an erroneous deprivation of that interest and
              the probable value of additional procedural safeguards, and (3)
              the government's interest, including the function involved and the
              fiscal and administrative burdens that the additional or substitute
              procedural requirements would entail. Mathews, at 335, 96 S.Ct.
              at 903, 47 L.Ed.2d at 33-34.

Id. at 689. A person has a protected property interest in a professional license. Korn v. Ohio

State Med. Bd., 61 Ohio App.3d 677, 684 (10th Dist.1988); Carothers at ¶ 10. Additionally,

the government has an interest in regulating professions. Gross at ¶ 26.

       {¶ 16} Applying Mathews to this case, Krusling has a protected property interest in his

pharmacy license. Likewise, the government has an interest in regulating the practice of

pharmacy in Ohio. As to the threatened deprivation of this protected property interest,

however, there is little risk of erroneous deprivation as Krusling was not deprived of notice

and an opportunity to present his objections. Krusling was provided with a detailed 16-page

notice. The notice informed Krusling of the allegations against him, and included specific

alleged instances with lists of dates and drugs involved. It also listed the Revised Code

sections Krusling allegedly violated.

       {¶ 17} In addition, the notice listed possible sanctions, including that the Pharmacy

Board may "revoke" Krusling's pharmacy license. As discussed above, "revoke" in the

context of Pharmacy Board proceedings means "permanently revoke" and is applicable to

both Krusling's specific license number and Krusling as the licensee. Krusling's ignorance of
                                              -6-
                                                                                     Clermont CA2012-03-023

the precise definition of "revoke" in this context does not mean he was not notified of the

possibility that his pharmacy license might be permanently revoked, especially given its use

in conjunction with "suspend" and the common, everyday meaning of the term. See White,

29 Ohio St.3d at 42 (finding due process was not violated when the court permanently

revoked a defendant's driver's license given the definition of revoke and defendant was given

notice and a full opportunity to be heard).

         {¶ 18} Furthermore, the notice informed Krusling that he was entitled to a hearing, and

that he could appear personally or by his attorney.1 Krusling appeared at an administrative

hearing and was provided with a full opportunity to testify and enter exhibits on his behalf,

which he did with the aid of counsel. Consequently, Krusling was provided adequate notice

and an opportunity to be heard.

         {¶ 19} Balancing Krusling's interest in his pharmacy license, the government's interest

in regulating the practice of pharmacy, and the negligible risk of the possibility of erroneous

deprivation, we cannot conclude that, under the circumstances of this case, Krusling was

deprived of due process. Accordingly, Krusling's sole assignment of error is overruled.

         {¶ 20} Judgment affirmed.


         S. POWELL, P.J., and PIPER, J., concur.




1. We note that the notice complied with R.C. 119.07, which governs the notice requirements in administrative
proceedings. R.C. 119.07 provides that notice "shall include the charges or other reasons for the proposed
action, the law or rule directly involved, and a statement informing the party that the party is entitled to a hearing *
* *." Furthermore, R.C. 119.07 provides that "[t]he notice shall also inform the party that at the hearing the party
may appear in person, by the party's attorney, or by such other representative * * *." Because "whether an
agency has complied with due process, trumps statutory or procedural considerations," we conducted a due
process analysis. Chirila v. Ohio State Chiropractic Bd., 145 Ohio App.3d 589, 595 (10th Dist.2001).



                                                          -7-